Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Rebollo López.
Por entender que la sentencia de divorcio dictada por un tribunal del estado de Nueva York es una “ejecutoria” a tenor con el Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.ER.A. see. 2208, y que por lo tanto debe cumplir con las disposiciones del Art. 59.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.PR.A. sec. 2003-59.1, edición especial, antes de poder ser inscritas en el Registro de la Propiedad, disiento de la opinión del Tribunal.
Héctor M. Díaz Lebrón y Milagros Figueroa Pesante se divorciaron en Nueva York el 18 de abril de 1986 por la causal de abandono. El derecho sustantivo de Nueva York en materia de divorcios está codificado en la Ley de Relaciones Domésticas, 14 N.Y. Dom. Reí. Law Sec. 1 et seq. La See. 234 de esta ley dispone que en cualquier acción de divorcio, separación o anulación de matrimonio, el tribunal podrá, entre otras cosas, resolver cuestio-nes de título y adjudicar bienes que le pertenecían al matrimo-nio.!1)
*218En el caso de autos, al amparo de este estatuto, el tribunal de Nueva York adjudicó la casa localizada en la Calle 411 MWQ3, Cuarta Extensión de Country Club, Carolina, Puerto Rico, a favor de la recurrente. La sentencia expresamente dispuso que la propiedad “le pertenecerá” (shall belon[g]) a la Sra. Milagros Figueroa Pesante (en la sentencia del tribunal de Nueva York se utiliza el nombre de casada “Milagros Díaz”).(2) Esta adjudicación se hizo conforme con las disposiciones de la See. 234 de la Ley de Relaciones Domésticas de ese estado. Véanse: Boronow v. Boronow, 490 N.Y.S.2d 230 (A.D.2d Dept. 1985); Ralske v. Ralske, 445 N.Y.S.2d 9 (A.D.2d Dept. 1981).
En estas circunstancias es evidente que el señor Díaz Lebrón no podría donarle a la recurrente su participación en el inmueble, ya que por disposición judicial él no tenía ninguna participación en esta propiedad. Uno de los apotegmas fundamentales de nuestro Código Civil es que nadie puede transmitir lo que no tiene en su patrimonio.
En consideración de nuestros anteriores pronunciamientos de que “la palabra ‘ejecutoria’ y el vocablo ‘sentencia’ son sinónimos en contextos como el presente”, Roseberry v. Registrador, 114 D.P.R. 743, 748 (1983); Ramírez v. Registrador, 96 D.P.R. 342, 350 esc. 2 (1968), confirmaría la denegatoria de la Registradora de la Propiedad. Correspondía que un tribunal en Puerto Rico orde-nara la ejecución de la sentencia de divorcio antes de su inscrip-ción en el Registro de la Propiedad.
*219Por otro lado, aun cuando la sentencia dictada por el tribunal de Nueva York no hubiese adjudicado la casa, en el caso de autos la sentencia de divorcio no es realmente un documento comple-mentario en su significado común. La validez de la donación en controversia depende de que las partes se hayan divorciado legítimamente. En caso de que la sentencia de divorcio fuera nula por alguna razón, el título de donación de la Sra. Milagros Figueroa Pesante también sería nulo por disposición del Art. 1286 del Código Civil de Puerto Rico, 31 L.PR.A. see. 3588.
En su función calificadora actuó correctamente la Registra-dora de la Propiedad al requerir al presentante que cumpliera con el procedimiento de exequátur para validar la sentencia de divorcio. Sólo así podía descargar adecuadamente su obligación de calificar bajo su responsabilidad la validez del contrato de dona-ción. Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.PR.A. see. 2267. Al exigir que sólo tengan acceso al Registro de la Propiedad títulos válidos y perfectos, fortalecemos el principio de legalidad que informa nuestro ordenamiento hipote-cario-registral e impartimos certeza al tráfico jurídico y comercial. Junta Retiro Maestros v. Registrador, 109 D.P.R. 569, 574 (1980); Royal Bank of Canada v. Registrador, 104 D.P.R. 400, 404 (1975); Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254, 260 (1975); R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. II, págs. 255-284; D. Martínez Irizarry, Los principios hipotecarios bajo la nueva legislación de Puerto Rico, 50 Rev. Jur. U.P.R. 195, 213-215 (1981).
Por los fundamentos expuestos, confirmaría la nota recurrida.

(1) “Section %3k- Title to or occupancy and possession of property.
“In any action for divorce, for a separation, for an annulment or to declare the nullity of a void marriage, the court may (1) determine any question as to the title to property *218arising between the parties, and (2) make such direction, between the parties,■ concerning the possession of property, as in the court’s discretion justice requires having regard to the circumstances of the case and of the respective parties. Such direction may be made in the final judgment, or by one or more orders from time to time before or subsequent to final judgment, or by both such order or orders and final judgment. Where the title to real propeity is affected, a copy of such judgment, order or decree, duly certified by the clerk of the court wherein said judgment was rendered shall be recorded in the office of the recording officer of the county in which such property is situated, as provided by section two hundred ninety-seven-b of the_ real property law. (Added L. 1962, c. 313, Sec. 10; amended L. 1963, c. 686, Sec. 5.)” (Énfasis suplido.) 14 McKinney’s Consolidated Laws of NY Annotated, Domestic Relations Law Sec. 234.


(2) Por no estar ante nuestra consideración, nos abstenemos de hacer pronuncia-mientos sobre la validez de esta adjudicación.